Case 1:21-cv-00400-APM Document 25 Filed 06/03/21 Page 1 of 2




                    et. al




           et. al
    Case 1:21-cv-00400-APM Document 25 Filed 06/03/21 Page 2 of 2
                                                        2021.06.03
                                                        12:24:31
DATED: ---------
                                                        -04'00'
                                               Amit P. Mehta
                                           United States District Judge




                                  2
